406 F.2d 564
FEATHERLITE COMPANY OF SAN ANTONIO et al., Appellants,v.UNITED STATES of America, Appellee.
No. 26085.
United States Court of Appeals Fifth Circuit.
January 28, 1969.

Robert B. Wallace, Corpus Christi, Tex., for appellants.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Harry Marselli, Grant W. Wiprud, Thomas L. Stapleton, Attys., Dept. of Justice, Washington, D. C., Gene A. Castleberry, Atty., Dept. of Justice, Fort Worth, Tex., Ernest Morgan, U. S. Atty., Ted Butler, Asst. U. S. Atty., San Antonio, Tex., for the United States.
Before TUTTLE and GEWIN, Circuit Judges, and PITTMAN, District Judge.
PER CURIAM:


1
In these consolidated cases the appellants appeal from the grant of a summary judgment by the trial court holding that, for the purposes of determining taxpayers' percentage depletion allowance under Section 613 of the Internal Revenue Code of 1954, 26 U.S.C.A. § 613 (1958 ed.), their mining processes ended with the transportation of crushed shale to the mouth of the kiln.


2
We have carefully considered the record and briefs in light of decisions from other courts of appeals, and conclude that the judgment of the trial court was correct. It is affirmed on the basis of the decisions in Solite Corp. v. United States (4 Cir.) 375 F.2d 684, cert. denied, 389 U.S. 841, 88 S. Ct. 70, 19 L. Ed. 2d 104, and United States v. Light Aggregates, Inc. (8 Cir.) 343 F.2d 429.


3
Affirmed.